DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 3-8, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP 3026168 A1) in view of Contarini et al. (US 2015/0082658 A1) and Hangzhou Sanhua Inst Co. Ltd (CN 104695192 B).
For claim 21, Yu et al. disclose a washer-dryer machine for drying laundry (paragraph [0022]) comprising: a cabinet (Figs. 1, 8, formed by 101, 102, 103); Serial No.16/135,350Examiner: Jessica Jiping Yuen an oscillating assembly housed in the cabinet and comprising  a drum 11 (Figs. 1, 3); a drying circuit (Fig. 3) connected with the drum 11 and having a condensing segment 322 and a heating segment 321 (Fig. 1), the drying circuit comprising: a first flexible conduit 38; a first rigid conduit 35, 36 positioned in the drying circuit downstream of the first flexible conduit 38, the first rigid conduit 35, 36 conveying a drying airflow along a first direction, wherein a housing 37 for a filter is defined in the first rigid conduit (Fig. 2, paragraph [0022]); a second rigid conduit 33, 34 positioned in the drying circuit downstream of the first rigid conduit 35, 36 (Fig. 2), the second rigid conduit 33, 34 conveying the drying airflow along a second direction, wherein the condensing segment 322 and the heating segment 321 both belong to the second rigid conduit 33, 34 (Figs. 1-2); wherein the 
For claim 22, Yu et al. disclose a machine for drying laundry comprising: a cabinet (Figs. 1, 8, formed by 101, 102, 103); Serial No.16/135,350Examiner: Jessica Jiping Yuen an oscillating assembly housed in the cabinet and comprising a drum 11 (Figs. 1, 3); and a drying circuit (Fig. 3) fluidly connected with the drum 11 and having a condensing segment 322 and a heating segment 321, the drying circuit comprising: a blower 31 positioned upstream of the condensing segment 322 and moving a drying airflow in the drying circuit; the condensing segment 322 positioned in the drying circuit upstream of the heating segment 321(Fig. 3); a heat pump system including an evaporator 23, a condenser 22 and a 
The machine of Yu et al. as above includes all that is recited in claims 21-22 except for the oscillating assembly comprising a tub and the drum housed in the tub; a second flexible conduit positioned in the drying circuit downstream of the second rigid conduit; and the compressor being positioned substantially below the drum.  Contarini et al. disclose a washer-dryer machine 100 for drying laundry comprising: a cabinet 110; an oscillating  assembly housed in the cabinet 110 and comprising a tub and a drum housed in the tub (paragraph [0028], last two lines); a drying circuit 245 connected with the tub 205; a heat pump system including an evaporator 215, a condenser 220 and a compressor 210, the evaporator 215 is housed in a condensing segment (at 215) and the condenser 220 is housed in a heating segment (at 220, 255, 
Hangzhou Sanhua Inst Co. Ltd disclose a clothing washing and drying machine comprising a drying circuit (Fig. 2) comprising a second flexible conduit 28 positioned in the drying circuit downstream of a second rigid conduit 25 (Figs. 1-2, 9). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the machine of Yu et al. to include a tub and to house the drum within the tub as taught by Contarini et al. in order to receive water for washing and to further modify the machine of Yu et al. to position the compressor substantially below the drum as taught by Contarini et al. in order to obtain an optimum components layout within the cabinet since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F2d 1019, 86 USPQ 70 (CCPA 1950). It would also have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the machine of Yu et al. to include a second flexible positioned in the drying circuit downstream of the second rigid conduit as taught by Hangzhou Sanhua Inst Co. Ltd in order to reduce the shaking affect caused by the high speed rotation of the drum.  
	For claim 3, Yu et al. show in Fig. 1 the blower 31 is supported by the cabinet and is positioned substantially above the drum 11 and upstream of the condensing segment 322. 
	For claims 4 and 20, Contarini et al. disclose washer-dryer machine further comprising an electric heater 255, wherein the electric heater 255 is housed in the heating segment (Fig. 2, at 245) and positioned downstream of the condenser 220 (Fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to 
For claim 5, Yu et al. shows the drying circuit 30 includes at least one rigid conduit , the at least one rigid conduit being supported by the cabinet (Fig. 1) and comprising a hollow body formed by at least a first semi-shell 34, 35 and a second semi-shell 33, 36 joined together (Fig. 2). 
For claim 6, Yu et al. disclose the washer-dryer machine comprising a drain (Fig. 3, at 345) at a bottom of the at least one rigid conduit (Fig. 3), the drain having a draining hole 345 and an inclined portion adjacent to the draining hole 345 (Fig. 3), the draining hole 345 being fluidly connected to the drum (paragraph [0028], col. 11, lines 41-49). The washer-dryer machine of Yu et al. as modified by Contarini et al. to include a tub would result in the draining hole being fluidly connected to the tub as well. 
For claim 7, Yu et al. disclose the drying circuit includes at least one flexible conduit 38 connected to an end of the at least one rigid conduit 30, the at least one rigid conduit 30 being in fluid communication with the drum 11 (Fig. 3). The washer-dryer machine of Yu et al. as modified by Contarini et al. to include a tub as above would result in the at least one rigid conduit being in fluid communication with the tub as well. 
For claim 8, Yu et al. further disclose the cabinet having a front wall 101, a loading aperture (where a door located) communicating with the drum 11 being defined in the front wall 101, the machine comprising a door apt to selectively close the loading aperture (paragraph [0022], col. 6, lines 18-20). Hangzhou Sanhua Inst Co Ltd disclose clothes washing and drying 
For claim 11, Yu et al. disclose the cabinet having a first side wall 102 (right side wall of cabinet) and a second side wall 102 (left side wall of the cabinet, Figs. 1, 8), wherein the second direction is substantially parallel to the first side wall and the second 31SUB-10299-US-NP side wall (Figs. 1, 8), the distance separating the second rigid conduit from the first side wall being in particular greater than the distance separating the second rigid conduit from the second side wall (Figs. 1, 8).
For claims 12-13, Contarini et al. further disclose the cabinet 110 comprising a top element 119 comprising in turn a top wall 715, a first lateral wall and a second lateral wall, a space of containment being defined between the first lateral wall and the second lateral wall (Fig. 9), wherein the drying circuit (Fig. 9, at 710, 215, 220) is in part housed in the space of containment; wherein the evaporator 215 and the condenser 220 are both mounted inclined with respect to the top wall, so that the portion of the evaporator closer to the condenser is closer to the top wall than the portion of the evaporator farther to the condenser and the portion of the condenser closer to the evaporator is farther to the top wall than the portion of the condenser farther to the evaporator (Fig. 9). Therefore, it would have been obvious to one having ordinary 
For claims 18-19, Yu et al. disclose the evaporator 23 is upstream of the condenser 22 (Fig. 3); wherein the blower 31 is supported by the cabinet above the drum 11 (Fig. 3). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP 3026168 A1) in view of Contarini et al. (US 2015/0082658 A1) and Hangzhou Sanhua Inst Co.  as applied to claim 21 as above, and further in view of Pellizzetti (GB828,979).
 	The machine of Yu et al. as modified by Contarini et al. and Hangzhou Sanhua Inst Co. Ltd as above includes all that is recited in claim 2 except for flexible pipes connecting the compressor to the evaporator and to the condenser. Pellizzetti teaches a concept of using flexible pipe 8a, 8 connecting the compressor 5 to the evaporator 7 and to the condenser 6 respectively (Fig. 2, (page 1, lines 63-74). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the machine of Yu et al. to use flexible pipes connecting the compressor to the evaporator and to the condenser as taught by Pellizzetti in order to facilitate install heat pump system without requiring elaborate preparation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP 3026168 A1) in view of Contarini et al. (US 2015/0082658 A1) and Hangzhou Sanhua Inst Co. Ltd (CN 104695192 B) as applied to claim 13 as above, and further in view of Kawamura et al. (JP4764861B2).
 	The machine of Yu et al. as modified by Contarini et al. and Hangzhou Sanhua Inst Co. Ltd as above includes all that is recited in claim 14 except for the blower is mounted inclined with respect to the top wall as well, so that the portion of the blower closer to the evaporator is closer to the top wall than the portion of the blower farther to the evaporator, wherein the tilt angle of the rotation axis of the blower with respect to a line orthogonal to the top wall is comprised between 3° and 45°.  Kawamura et al. teach  a washer-dryer machine comprising a blower 28 is mounted inclined with respect to the top wall (Figs. 2-5), so that the portion of the blower 28 closer to the evaporator 37 is closer to the top wall than the portion of the blower 28 farther to the evaporator 37 (Fig. 2). Therefore, it would have been obvious to one having .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP 3026168 A1) in view of Contarini et al. (US 2015/0082658 A1) and Hangzhou Sanhua Inst Co. Ltd (CN 104695192 B) as applied to claim 21 as above, and further in view of Merino et al. (EP 2559804 A1).
The machine of Yu et al. as modified by Contarini et al. and Hangzhou Sanhua Inst Co. Ltd as above includes all that is recited in claim 15 except for the compressor is fixed to the cabinet by a supporting plate secured to the cabinet and by a plurality of brackets connecting the compressor to the supporting plate and damping feet 104 are provided between the brackets and the supporting plate. Merino et al. discloses a washer-dryer comprising a compressor 101 fixed to the cabinet by a supporting plate 102 secured to the cabinet and by a plurality of brackets 107 connecting the compressor 101 to the supporting plate 102 and damping feet 104  are provided 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Yu et al. (EP 3026168 A1) in view of Contarini et al. (US 2015/0082658 A1) and Hangzhou Sanhua Inst Co. Ltd (CN 104695192 B) and Merino et al. (EP 2559804 A1) as applied to claim 15 as above, and further in view of Hangzhou Sanhua Home Appliance Therma. Man System Co Ltd (SHATMS, CN 106337269 A). 
For claim 16, Yu et al. further disclose the cabinet having a rear wall 103. The machine of Yu et al. as modified by Contarini et al. and Hangzhou Sanhua Inst Co. Ltd (‘192) and Merino et al. as above as above includes all that is recited in claim 16 except for, the machine further comprising a cooling fan, apt to move a cooling flow in the cabinet intended to reduce the temperature of the compressor, wherein the cooling fan is supported by the cabinet and is positioned adjacent to the rear wall, in particular adjacent to a perforated region of the rear wall.  SHATMS disclose a clothes drying machine 100 comprising a cabinet having a rear wall 103, the machine further comprising a cooling fan 271, apt to move a cooling flow in the cabinet intended to reduce the temperature of the compressor 27, wherein the cooling fan 271 is . 

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. On pages 9-10 of remarks, applicant argued that independent claims 21 and 22 both explicitly require that, amongst other things, the drying circuit includes a housing for a filter defined in the first rigid conduit, with the condensing segment and the heating segment both belonging to the second rigid conduit that is positioned downstream of the first rigid conduit and conveying drying airflow along a second direction transverse to the direction of drying airflow in the first rigid conduit, with the blower positioned between the first and second rigid conduits, and the second flexible conduit downstream of the second rigid conduit. With this arrangement, the second rigid conduit carrying the condensing segment and the heating segment experiences a reduced amount of vibration being transmitted to those functional components due to the inclusion of the second flexible conduit downstream of the second rigid conduit with the condensing and heating segments. However,  Hangzhou '192, on the other hand, discloses a filter screen 6, an evaporimeter 22, and a condenser 23 all coordinated within a single described housing 21 extending along one side of the tub and positioned upstream of a blower fan 24, with .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY